                 Case 19-11781-LSS               Doc 528        Filed 02/18/20         Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                                    Chapter 11

    FURIE OPERATING ALASKA, LLC, et al.,1 Case No. 19-11781 (LSS)

                                Debtors.                      (Jointly Administered)

                                                              Re: Docket No. 14, 185, and 377

                            AMENDED NOTICE OF AUCTION RESULTS

       PLEASE TAKE NOTICE that, this Amended Notice of Auction Results amends the
Notice of Auction Results [D.I. 377] (the “Initial Auction Notice”) previously filed by the Debtors
on December 6, 2019.

        PLEASE TAKE FURTHER NOTICE that, on August 9, 2019, the above-captioned
debtors and debtors in possession (the “Debtors”) filed the Motion Of Debtors For Entry Of Orders
(I)(A) Approving Bidding Procedures For The Sale Of The Debtors’ Assets, (B) Approving
Stalking Horse Bid Protections, (C) Scheduling An Auction For, And Hearing To Approve, The
Sale Of The Debtors’ Assets, (D) Approving The Form And Manner Of Notice Thereof, (E)
Approving Contract Assumption And Assignment Procedures And (F) Granting Related Relief And
(II)(A) Approving The Sale Of The Debtors’ Assets Free And Clear Of Liens, Claims, Interests
And Encumbrances, (B) Authorizing The Assumption And Assignment Of Executory Contracts And
Unexpired Leases And (C) Granting Related Relief [D.I. 14] (the “Bidding Procedures and Sale
Motion”).

        PLEASE TAKE FURTHER NOTICE that, on September 26, 2019, the Court entered
that certain order [D.I. 185] (the “Bidding Procedures Order”)2 approving certain relief requested
in the Bidding Procedures and Sale Motion, including, without limitation, the implementation of
the Bidding Procedures in connection with the disposition of substantially all of the Debtors’ assets
and/or equity interests (the “Assets”).

       PLEASE TAKE FURTHER NOTICE that, in accordance with the Bidding Procedures
Order, on December 5, 2019, the Debtors conducted an Auction to sell the Debtors’ Assets.

        PLEASE TAKE FURTHER NOTICE that, following the Auction, the Debtors filed the
Initial Auction Notice announcing HEX L.L.C. (“HEX”) as the Successful Bidder and Energy



1
 The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: Furie Operating
Alaska, LLC (8721); Cornucopia Oil & Gas Company, LLC (9914); and Corsair Oil & Gas LLC (8012). The location
of the Debtors’ corporate headquarters and the service address for all Debtors is 188 W. Northern Lights Blvd. Suite
620, Anchorage, Alaska 99503
2
 Capitalized terms used herein but not otherwise defined shall have the meanings ascribed to them in the Bidding
Procedures Order.


DM_US 165760695-3.091621.0014
                 Case 19-11781-LSS       Doc 528      Filed 02/18/20      Page 2 of 3




Capital Partners Mezzanine Opportunities Fund A, LP as DIP Agent and Prepetition Term Loan
Administrative Agent (“ECP”) as the Alternate Bidder.

        PLEASE TAKE FURTHER NOTICE that, following the filing of the Initial Auction
Notice, the Debtors and HEX attempted to negotiate a purchase agreement to embody the terms of
HEX’s Bid, the terms of which were read into the record at the Auction. However, HEX failed to
make subsequent good faith deposits on December 24, 2019 or January 10, 2020 or provide proof
of financial wherewithal to consummate a transaction by January 10, 2020, each as required under
the terms of its Bid. Further, despite repeated efforts by the Debtors, HEX failed to execute a
purchase agreement consistent with the terms of its Bid or otherwise negotiate such agreement in
good faith. The Debtors (i) advised HEX of the foregoing defaults in reservation of rights letters
dated December 27, 2019 and January 29, 2020, (ii) requested that HEX immediately cure such
defaults, and (iii) reserved all rights and remedies with respect to HEX’s failure to comply with
the terms of its Bid.

         PLEASE TAKE FURTHER NOTICE that, based on HEX’s numerous defaults and its
failure to negotiate in good faith, the Debtors, in the exercise of their fiduciary duties and pursuant
to Section 10 of the Bidding Procedures, (i) have determined that HEX is no longer a Qualified
Bidder, (ii) have declared HEX in default of its Bid initially selected as the highest or otherwise
best offer at the Auction, (iii) have advised HEX of the Debtors’ decision to declare a default and
pursue the Debtors’ rights and remedies with respect to such default, and (iv) will take all necessary
steps to enforce their rights and remedies, including, without limitation, the Debtors’ right to retain
the initial good faith deposit made by HEX as liquidated damages.

        PLEASE TAKE FURTHER NOTICE that, in the exercise of their fiduciary duties and
pursuant to Section 10 of the Bidding Procedures, the Debtors have entered into that certain
Acquisition by Foreclosure Agreement, dated February 17, 2020 (the “Acquisition by Foreclosure
Agreement”) between and among the Debtors, as sellers, and Kachemak Exploration LLC, a
Delaware limited liability company, as the acquirer (the “Acquirer”), which provides for the
acquisition of Equity Interests (as defined in the Acquisition by Foreclosure Agreement), and the
Debtors’ plan to consummate the transactions contemplated thereby, subject to Bankruptcy Court
approval, through a confirmed chapter 11 plan of reorganization.

        PLEASE TAKE FURTHER NOTICE that, pursuant to the terms of the Bidding
Procedures Order, the Debtors intend to seek entry of the Approval Order attached hereto as
Exhibit A, approving the Debtors’ entry into the Acquisition by Foreclosure Agreement attached
as hereto Exhibit B.

       PLEASE TAKE FURTHER NOTICE that, the Debtors are moving forward with the
Sale Hearing currently scheduled for February 20, 2020 at 2:00 p.m. (prevailing Eastern Time).

       PLEASE TAKE FURTHER NOTICE that, in light of the superior offer received from
the Acquirer, and in exchange for certain financial accommodations, the Debtors and ECP have
agreed to allow ECP to withdraw as the Alternate Bidder.




                                                  2

DM_US 165760695-3.091621.0014
                 Case 19-11781-LSS   Doc 528     Filed 02/18/20   Page 3 of 3




 Dated: February 18, 2020                WOMBLE B OND DICKINS ON (US) LLP
        Wilmington, Delaware
                                          /s/ Ericka F. Johnson
                                         Matthew P. Ward (DE Bar No. 4471)
                                         Ericka F. Johnson (DE Bar No. 5024)
                                         S. Alexander Faris (DE Bar No. 6278)
                                         1313 North Market Street, Suite 1200
                                         Wilmington, Delaware 19801
                                         Telephone: (302) 252-4320
                                         Facsimile: (302) 252-4330
                                         Email:        matthew.ward@wbd-us.com
                                                       ericka.johnson@wbd-us.com
                                                       alexander.faris@wbd-us.com

                                         -AND-

                                         M CDERMOTT WILL & EMERY LLP
                                         Timothy W. Walsh (admitted pro hac vice)
                                         Riley T. Orloff (admitted pro hac vice)
                                         340 Madison Avenue
                                         New York, New York 10173-1922
                                         Telephone: (212) 547-5400
                                         Facsimile: (212) 547-5444
                                         Email:       twwalsh@mwe.com
                                                      rorloff@mwe.com

                                         Counsel for the Debtors and Debtors in Possession




                                           3

DM_US 165760695-3.091621.0014
